Citation Nr: 1102186	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  03-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as 
due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from January 1965 to October 
1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2001 rating decision in which the RO, inter alia, 
denied service connection for a skin disorder.  Later in November 
2001, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2002, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in December 2002.

In September 2003, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

In March 2004, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the RO 
continued to deny the claim (as reflected in a March 2005 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further consideration.  

In May 2005, the Board again remanded the claim to the RO, via 
the AMC, in Washington, DC, for further development.  After 
completing the requested development, the RO continued the denial 
of the Veteran's claim (as reflected in the May 2010 SSOC), and 
returned the matter on appeal to the Board for further appellate 
consideration.

As a final preliminary matter, the Board notes that in various 
letters to the RO, the Veteran has filed claims for service 
connection for diabetes mellitus, erectile dysfunction, residual 
effects of a dye test, psychotic disorder, fatigue, thyroid 
disorder, hearing loss, and prostate cancer.  It does not appear 
that these claims for service connection have yet been addressed 
by the RO.  As such, these matters are not properly before the 
Board, and are thus referred to the RO for appropriate action.  

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter. 

Initially, the Board notes that the Veteran has claimed that his 
skin disorder is due to Agent Orange exposure during his service 
in Thailand.

Service connection for disability claimed as due to exposure to 
Agent Orange may be established by showing that the claimant has 
a disease, listed in 3.309(e), that is manifested within the 
applicable time period, or by showing that the claimed disability 
is, in fact, causally linked to such exposure.  See U.S.C.A. §§ 
1113(b), 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).  See also Brock v. Brown, 10 Vet. App. 155, 
162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994).

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in vicinity other than the 
Republic of Vietnam or along the demilitarized zone (DMZ) in 
Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n), directs that a 
detailed statement of the Veteran's claimed herbicide exposure be 
sent to the Compensation and Pension Service via e-mail and a 
review be requested of the inventory of herbicide operations 
maintained by the Department of Defense to determine whether 
herbicides were used or tested as alleged.  If the exposure is 
not verified, a request should then be sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for verification.  
See Veterans' Benefits Administration (VBA) Fast Letter 09-20 
(2009).

The VBA Fast Letter 09-20 provides updated information concerning 
herbicide use in Thailand during the Vietnam era.  Previous 
development procedures that VBA was using for purposes of 
developing information concerning possible Agent Orange exposure 
in Thailand were replaced by a memorandum for the record that was 
jointly prepared by the Compensation and Pension Service and the 
Department of Defense.  If a claimed herbicide exposure cannot be 
resolved based on the information contained in the memorandum, 
then follow-up inquiries must be sent to the JSRRC before the 
claim can be properly adjudicated.  Id.

The memorandum reports that tactical herbicides, such as Agent 
Orange, were used at the Pranburi Military Reservation from April 
to September 1964, but not near any U.S. military installation or 
Royal Thai Air Force Base.  Other than the 1964 tests on the 
Pranburi Military Reservation, tactical herbicides were not used 
or stored in Thailand.  See VBA Fast Letter 09-20.  The 
memorandum also reflects that some Operation RANCH HAND aircrafts 
flew insecticide missions in Thailand from August 1963 to 
September 1963 and in October 1966.  Id.  While there was no 
reported use of tactical herbicides on allied bases in Thailand, 
the memorandum indicated evidence of sporadic use of non-tactical 
(commercial) herbicides within fenced perimeters.

Service records show that the Veteran was in Thailand from 
November 1966 to December 1967.  There is no evidence that he was 
responsible for working along the fenced perimeters of any base.  
Therefore, as the claimed herbicide exposure cannot be resolved 
based on the information contained in the memorandum, a follow-up 
inquiry must be sent to the JSRRC before the claim can be 
properly adjudicated.  Since this inquiry has not yet been sent, 
a remand is necessary.

The Board is aware that the RO must limit requests to JSRRC to 
periods of no more than 60 days.  However, the RO may be required 
to submit multiple requests to JSRRC, covering a larger period of 
time, in order to satisfy VA's duty to assist.  38 C.F.R. § 
3.159(c). 

Furthermore, review of the claims file reveals that the RO has 
not addressed entitlement to service connection on a direct 
basis.  The Board notes that the presumptions for service 
connection for certain disabilities related to herbicide 
exposures are not intended to preclude a veteran from 
establishing service connection on any other basis.  See, e.g., 
Combee, 34 F.3d at 1044 and Brock, 10 Vet. App. at 162-64.

In this regard, the Veteran's service treatment records from July 
1967 reflect treatment for a rash covering the Veteran's trunk 
and extremities.  The rash was described as a maculae rash, 
covering most of the Veteran's body.  In various statements and 
treatment records, the Veteran has maintained that his skin 
disorder has existed since service.  While the Veteran was 
afforded a VA examination in August 2004, the examiner limited 
his report to whether the Veteran's skin condition was related to 
herbicide exposure and did not provide an opinion on whether or 
not the Veteran's rash during service was related to any current 
skin disorder.  Moreover, the Veteran's claim spans many years 
and during that time the Veteran has been diagnosed with several 
different skin disorders, including psoriasiform plaque and 
actinic keratosis.  Thus, the August 2004 VA examination report 
may not reflect all of the Veteran's current diagnoses related to 
his skin condition.  Additionally, while VA treatment records 
reflect that the Veteran has a history of toxic effect of Dioxin, 
there is no indication of which, if any, medical conditions are 
associated with the reported exposure.    

As, for the reasons expressed, the medical opinion evidence 
currently of record is inadequate, further examination and 
medical opinion is needed to resolve the claim for service 
connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
dermatology examination, by an appropriate VA physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for a skin 
disorder (as the original claim will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo examination, 
outstanding VA medical records should be obtained.  The claims 
file contains VA medical records from the Bay Pines, Florida VA 
Medical Center (VAMC) through December 2008.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the Bay Pines VAMC any outstanding 
records of treatment for a skin disorder, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  In 
particular, the RO should request information from the Veteran 
detailing the nature and circumstances of his alleged herbicide 
exposure.

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for service 
connection for a skin disorder.  

As a final point, the Board notes that in a February 2006 letter 
to the RO, the Veteran requested a hearing at the RO.  While the 
Veteran testified during a Travel Board hearing in September 
2003, the Veteran has not been afforded a hearing before RO 
personnel.  Thus, on remand, the RO should schedule the Veteran a 
hearing before a decision review officer (DRO) at the RO.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should schedule a DRO hearing in 
accordance with the Veteran's February 2006 
hearing request.  The RO should notify the 
Veteran and his representative of the date 
and time of the hearing.  If the Veteran no 
longer desires a DRO hearing, a signed 
writing to that effect (preferably, one 
signed by the Veteran), should be associated 
with the claims file.

2.  The RO should obtain from the Bay Pines 
VAMC any outstanding records of evaluation 
and/or  treatment for the Veteran's skin 
disorder, since December 2008.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

In its letter, the RO should specifically 
request that the Veteran provide any 
additional details concerning his alleged 
herbicide exposure, to include the 
approximate dates (within a two-month 
specific date range).

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

5.  Regardless of whether the Veteran 
responds to the RO's letter, the RO should 
compile a list of the Veteran's service dates 
and locations as well as his contentions 
regarding exposure to herbicides during 
service.  Then, the RO should forward this 
information to the JSRRC and request all 
evidence of exposure to either tactical or 
commercial herbicides in accordance with 38 
C.F.R. § 3.159 (2010).  The RO should also 
follow up on any additional action suggested 
by JSRRC.

6.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
dermatology examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly identify all 
current skin disorder(s).  Then, with respect 
to each such diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability:  (a) had 
its onset in or is medically related to 
service (specifically, the Veteran's rash in 
July 1967), or (b) presuming the Veteran was 
exposed to herbicides during service, is 
medically related to such herbicide exposure.  

In rendering the requested opinion, the 
physician should specifically consider the 
service treatment records, VA medical 
records, and all other post-service treatment 
records, as well as the Veteran's 
contentions.  

The physician should set forth all current 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

7.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
appointment sent to him by the pertinent VA 
medical facility.

8.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
pertinent evidence and legal authority.

10.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


